FILED
                               NOT FOR PUBLICATION                            AUG 26 2010

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



DALE G. WILLS,                                    No. 09-15771

                 Plaintiff - Appellant,           D.C. No. 1:08-cv-01413-JLS-BLM

  v.
                                                  MEMORANDUM *
MATTHEW CATE; et al.,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                    Janis L. Sammartino, District Judge, Presiding **

                              Submitted August 10, 2010 ***

Before:         HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Dale G. Wills, a California state prisoner, appeals pro se from the district

court’s order denying his motion to reconsider its dismissal of his complaint for

failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **    Sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion a denial of a motion to reconsider. Sch. Dist. No. 1J,

Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

      The district court did not abuse its discretion when it concluded that the

complaint does not state a claim for relief, because defendants’ disagreement with

Wills and Dr. Huntley about prescribing Accutane for Wills’ acne does not

constitute deliberate indifference. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.

1989). Similarly, the district court properly concluded that the complaint does not

state a claim regarding defendants’ alleged failure to treat Wills’ hernia, because he

did not name Nurse Lopez as a defendant and did not allege specific facts

connecting any of the defendants to the alleged denial of hernia treatment. See

Jeffers v. Gomez, 267 F.3d 895, 915 (9th Cir. 2001).

      Wills’ contention that the district court imposed a heightened pleading

standard is without merit because the district court took his well-pleaded facts as

true and drew all reasonable inferences in Wills’ favor. See al-Kidd v. Ashcroft,

580 F.3d 949, 956 (9th Cir. 2009).

      We grant Wills’ motion to file a supplemental brief. However, Wills’

contention that the district court’s screening authority under the Prison Litigation

Reform Act violates the case or controversy requirement is not persuasive. Wills


                                           2                                     09-15771
does not point to any case law, nor can we find any, that requires the opposing

party to respond to the complaint in order to meet the case or controversy

requirement.




        Finally, Wills’ request for a medical expert and tele-video conference is

moot.

        AFFIRMED.




                                           3                                    09-15771